DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 2/17/2021. Claims 1-16 are pending in the application. As such, claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For Claim 1: An information processing terminal comprising: a voice input device configured to receive voice input; and a processor configured to: calculate feature data related to the voice input to the voice input device; determine whether the voice input device is blocked, based on the feature data calculated; and generate a notification that the voice input device is blocked according to a determination result indicating that the voice input device is blocked.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 2: The terminal of claim 1, wherein the processor is further configured to compare the feature data with a threshold value and determine whether the voice input device is blocked based on the number of times that the feature data is less than or equal to the threshold value in succession.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 3: The terminal of claim 1, wherein the processor is further configured to compare a history of the feature data in a determination period with a reference pattern that fluctuates in a time series in the determination period and determine whether the voice input device is blocked based on the comparison result for the determination period.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 4: The terminal of claim 3, wherein the processor is further configured to calculate a difference between the feature data and the reference pattern at a plurality of timings in the determination period and determine whether the voice input unit is blocked based on the integrated value of the differences at the plurality of timings.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 5: The terminal of claim 1, wherein the processor is further configured to compare a history of the feature data in each of a plurality of determination periods of different lengths with a reference pattern that fluctuates in a time series in each of the plurality of determination periods and determine whether the voice input unit is blocked, based on the comparison result for each of the plurality of determination periods.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 6: The terminal of claim 1, wherein the processor is further configured to: acquire a voice signal based on the voice input from the voice input device, wherein the processor calculates a sound pressure level related to the voice input based on the voice signal acquired; and store the sound pressure level calculated in a sound pressure level database.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 7: The terminal of claim 6, wherein the processor is further configured to acquire the sound pressure level from the sound pressure level database.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 8: The terminal of claim 7, wherein the processor is further configured to determine whether the voice input unit is blocked based on the sound pressure level acquired.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 9: A method for determining an occlusion via an information processing terminal comprising: receiving a voice input via a voice input device; calculating feature data related to the voice input; determining whether the voice input device is blocked, based on the feature data calculated; and generating a notification that the voice input device is blocked according to a determination result indicating that the voice input device is blocked.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 10: The terminal of claim 9, further comprising comparing the feature data with a threshold value and determining whether the voice input device is blocked based on the number of times that the feature data is less than or equal to the threshold value in succession.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 11: The terminal of claim 9, further comprising comparing a history of the feature data in a determination period with a reference pattern that fluctuates in a time series in the determination period and determining whether the voice input device is blocked based on the comparison result for the determination period.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 12: The terminal of claim 11, further comprising calculating a difference between the feature data and the reference pattern at a plurality of timings in the determination period and determining whether the voice input device is blocked based on the integrated value of the differences at the plurality of timings.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 13: The terminal of claim 9, further comprising comparing a history of the feature data in each of a plurality of determination periods of different lengths with a reference pattern that fluctuates in a time series in each of the plurality of determination periods and determining whether the voice input device is blocked, based on the comparison result for each of the plurality of determination periods.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 14: The terminal of claim 9, further comprising acquiring a voice signal based on the voice input; calculating a sound pressure level related to the voice input based on the voice signal acquired; and storing the sound pressure level calculated in a sound pressure level database.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 15: The terminal of claim 14, further comprising acquiring the sound pressure level from the sound pressure level database.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

For Claim 16: The terminal of claim 15, further comprising determining whether the voice input device is blocked based on the sound pressure level acquired.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. A human user could be covering and uncovering his/her mouth in front of microphone and record data as time of silence as notification.  
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luke et al. (US 20190014429 A1) (Further referred to as “Luke”).

Regarding Claim 1, Luke teaches an information processing terminal comprising: a voice input device configured to receive voice input (Luke Paragraph 39 - Headset 100 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands to a voice recognition system, and other such audio processing functions.);
and a processor configured to: calculate feature data related to the voice input to the voice input device (Luke Paragraph 43 - The detector 200 takes information from the signals captured by sensors 111, 112, 121, 122, extracts features from these signals at 210, balances these features across channels during normal operation at 220, compares the features across microphones at 230, then applies a non-linear mapping to the features at 240.);
determine whether the voice input device is blocked, based on the feature data calculated (Luke Paragraph 43 - A decision device 240 then combines the information from the features to decide if a microphone is blocked.);
and generate a notification that the voice input device is blocked according to a determination result indicating that the voice input device is blocked (Luke Paragraph 42 - Additionally or alternatively, the knowledge that a microphone is blocked may be used to trigger an alert to the user, such as playback of recorded or synthesized spoken words informing the user of a microphone blockage and/or indicating which microphone is blocked and/or instructing the user to unblock that microphone.).

Regarding Claim 2, Luke teaches all of the limitations of claim 1. Luke also teaches that the processor is further configured to compare the feature data with a threshold value and determine whether the voice input device is blocked based on the number of times that the feature data is less than or equal to the threshold value in succession (Luke Paragraph 63 - The weights of the different features vary with the background noise, as indicated by 322. The mapping is done via a logistic function. The threshold and slope applied in each type of background noise conditions is based on observations that certain features are effective in different conditions. To create a suitable logistic function the difference between the blocked and unblocked values of each metric were plotted against the background noise level and a sigmoid function was fitted to this data. The values from the fitted sigmoid were used in the decision device 250 to adaptively control the weightings 320.).

Regarding Claim 3, Luke teaches all of the limitations of claim 1. Luke also teaches that the processor is further configured to compare a history of the feature data in a determination period with a reference pattern that fluctuates in a time series in the determination period and determine whether the voice input device is blocked based on the comparison result for the determination period (Luke Paragraph 31 - The feature matching in some embodiments may be based on an initial time period of microphone data, updated using a slow time constant. In such embodiments, the time constant used for feature matching may be further slowed in response to detection of a blocked microphone and/or wind noise. In some embodiments the feature matching may match the features across sensors by applying a fixed correction factor derived during device production.).

Regarding Claim 4, Luke teaches all of the limitations of claim 3. Luke also teaches that the processor is further configured to calculate a difference between the feature data and the reference pattern at a plurality of timings in the determination period and determine whether the voice input unit is blocked based on the integrated value of the differences at the plurality of timings (Luke Paragraph 31 - The feature matching in some embodiments may be based on an initial time period of microphone data, updated using a slow time constant. In such embodiments, the time constant used for feature matching may be further slowed in response to detection of a blocked microphone and/or wind noise. In some embodiments the feature matching may match the features across sensors by applying a fixed correction factor derived during device production.).

Regarding Claim 5, Luke teaches all of the limitations of claim 1. Luke also teaches that the processor is further configured to compare a history of the feature data in each of a plurality of determination periods of different lengths with a reference pattern that fluctuates in a time series in each of the plurality of determination periods and determine whether the voice input unit is blocked, based on the comparison result for each of the plurality of determination periods (Luke Paragraph 7 - According to a first aspect, the present invention provides a signal processing device for detecting a blocked microphone, the device comprising: [0008] a plurality of inputs for receiving respective microphone signals from a plurality of microphones; and [0009] a processor configured to derive from the microphone signals a plurality of signal feature measures, the processor further configured to normalize the signal feature measures; the processor further configured to variably weight the normalized signal feature measures in response to detected environmental conditions in the microphone signals; the processor further configured to combine the variably weighted normalized signal feature measures to produce an output indication of whether a microphone is blocked.).

Regarding Claim 6, Luke teaches all of the limitations of claim 1. Luke also teaches that the processor is further configured to: acquire a voice signal based on the voice input from the voice input device, wherein the processor calculates a sound pressure level related to the voice input based on the voice signal acquired (Luke Paragraph 44 - In more detail, in the Feature Extraction module 210, features are extracted from each signal stream from the microphones 111, 112, 121, 122. In this embodiment, the extracted features comprise (i) sub-band background noise power in low frequencies (below 500 Hz), (ii) sub-band background noise power in high frequencies (above 4 kHz), (iii) total signal variation, and (iv) total signal entropy. ... However, alternative embodiments may additionally or alternatively extract other signal features, including but not limited to features such as signal correlation, whether autocorrelation of a single signal or cross correlation of multiple signals, signal coherence, wind metrics and the like.);
and store the sound pressure level calculated in a sound pressure level database (Luke Paragraphs 48 and 50 - Feature Matching module 220 is provided because it is recognized that differences may exist in the signal features returned from microphones 111, 112, 121, 122 due to mechanical design, manufacturing variation, placement, environmental conditions etc. These differences do not however indicate that a microphone is blocked and should therefore be removed as much as possible in determining whether a microphone is blocked. To this end the feature matching module 220 matches the features across microphone signals by removing the smoothed difference of each channel from the mean value of all the sensors. The sensors could be matched with an extremely slow constant and stored in memory.).

Regarding Claim 7, Luke teaches all of the limitations of claim 6. Luke also teaches that the processor is further configured to acquire the sound pressure level from the sound pressure level database (Luke Paragraphs 54 and 58 - Nonlinear Mapping module 240 uses a sigmoid function with pre-specified threshold and slope, although in other embodiments the threshold and slope of the sigmoid function may be variable and may be controlled by another parameter such as background noise or other environmental effects on the signals. The threshold and slope values used by the Nonlinear Mapping module 240 are based on observations).

Regarding Claim 8, Luke teaches all of the limitations of claim 7. Luke also teaches that the processor is further configured to determine whether the voice input unit is blocked based on the sound pressure level acquired (Luke Paragraph 60 - Decision Device 250 combines information from the mapped features to decide if a microphone is blocked.).

Regarding Claim 9, Luke teaches a method for determining an occlusion via an information processing terminal comprising: receiving a voice input via a voice input device (Luke Paragraph 39 - Headset 100 is configured for a user to listen to music or audio, to make telephone calls, and to deliver voice commands to a voice recognition system, and other such audio processing functions.);
calculating feature data related to the voice input (Luke Paragraph 43 - The detector 200 takes information from the signals captured by sensors 111, 112, 121, 122, extracts features from these signals at 210, balances these features across channels during normal operation at 220, compares the features across microphones at 230, then applies a non-linear mapping to the features at 240.);
determining whether the voice input device is blocked, based on the feature data calculated (Luke Paragraph 43 - A decision device 240 then combines the information from the features to decide if a microphone is blocked.);
and generating a notification that the voice input device is blocked according to a determination result indicating that the voice input device is blocked (Luke Paragraph 42 - Additionally or alternatively, the knowledge that a microphone is blocked may be used to trigger an alert to the user, such as playback of recorded or synthesized spoken words informing the user of a microphone blockage and/or indicating which microphone is blocked and/or instructing the user to unblock that microphone.).

Regarding Claim 10, Luke teaches all of the limitations of claim 9. Luke also teaches comparing the feature data with a threshold value and determining whether the voice input device is blocked based on the number of times that the feature data is less than or equal to the threshold value in succession (Luke Paragraph 63 - The weights of the different features vary with the background noise, as indicated by 322. The mapping is done via a logistic function. The threshold and slope applied in each type of background noise conditions is based on observations that certain features are effective in different conditions. To create a suitable logistic function the difference between the blocked and unblocked values of each metric were plotted against the background noise level and a sigmoid function was fitted to this data. The values from the fitted sigmoid were used in the decision device 250 to adaptively control the weightings 320.).

Regarding Claim 11, Luke teaches all of the limitations of claim 9. Luke also teaches comparing a history of the feature data in a determination period with a reference pattern that fluctuates in a time series in the determination period and determining whether the voice input device is blocked based on the comparison result for the determination period (Luke Paragraph 31 - The feature matching in some embodiments may be based on an initial time period of microphone data, updated using a slow time constant. In such embodiments, the time constant used for feature matching may be further slowed in response to detection of a blocked microphone and/or wind noise. In some embodiments the feature matching may match the features across sensors by applying a fixed correction factor derived during device production.).

Regarding Claim 12, Luke teaches all of the limitations of claim 11. Luke also teaches calculating a difference between the feature data and the reference pattern at a plurality of timings in the determination period and determining whether the voice input device is blocked based on the integrated value of the differences at the plurality of timings (Luke Paragraph 31 - The feature matching in some embodiments may be based on an initial time period of microphone data, updated using a slow time constant. In such embodiments, the time constant used for feature matching may be further slowed in response to detection of a blocked microphone and/or wind noise. In some embodiments the feature matching may match the features across sensors by applying a fixed correction factor derived during device production.).

Regarding Claim 13, Luke teaches all of the limitations of claim 9. Luke also teaches comparing a history of the feature data in each of a plurality of determination periods of different lengths with a reference pattern that fluctuates in a time series in each of the plurality of determination periods and determining whether the voice input device is blocked, based on the comparison result for each of the plurality of determination periods (Luke Paragraph 7 - According to a first aspect, the present invention provides a signal processing device for detecting a blocked microphone, the device comprising: [0008] a plurality of inputs for receiving respective microphone signals from a plurality of microphones; and [0009] a processor configured to derive from the microphone signals a plurality of signal feature measures, the processor further configured to normalize the signal feature measures; the processor further configured to variably weight the normalized signal feature measures in response to detected environmental conditions in the microphone signals; the processor further configured to combine the variably weighted normalized signal feature measures to produce an output indication of whether a microphone is blocked.).

Regarding Claim 14, Luke teaches all of the limitations of claim 9. Luke also teaches acquiring a voice signal based on the voice input; calculating a sound pressure level related to the voice input based on the voice signal acquired (Luke Paragraph 44 - In more detail, in the Feature Extraction module 210, features are extracted from each signal stream from the microphones 111, 112, 121, 122. In this embodiment, the extracted features comprise (i) sub-band background noise power in low frequencies (below 500 Hz), (ii) sub-band background noise power in high frequencies (above 4 kHz), (iii) total signal variation, and (iv) total signal entropy. ... However, alternative embodiments may additionally or alternatively extract other signal features, including but not limited to features such as signal correlation, whether autocorrelation of a single signal or cross correlation of multiple signals, signal coherence, wind metrics and the like.);
and storing the sound pressure level calculated in a sound pressure level database (Luke Paragraphs 48 and 50 - Feature Matching module 220 is provided because it is recognized that differences may exist in the signal features returned from microphones 111, 112, 121, 122 due to mechanical design, manufacturing variation, placement, environmental conditions etc. These differences do not however indicate that a microphone is blocked and should therefore be removed as much as possible in determining whether a microphone is blocked. To this end the feature matching module 220 matches the features across microphone signals by removing the smoothed difference of each channel from the mean value of all the sensors. The sensors could be matched with an extremely slow constant and stored in memory.).

Regarding Claim 15, Luke teaches all of the limitations of claim 14. Luke also teaches acquiring the sound pressure level from the sound pressure level database (Luke Paragraphs 54 and 58 - Nonlinear Mapping module 240 uses a sigmoid function with pre-specified threshold and slope, although in other embodiments the threshold and slope of the sigmoid function may be variable and may be controlled by another parameter such as background noise or other environmental effects on the signals. The threshold and slope values used by the Nonlinear Mapping module 240 are based on observations).

Regarding Claim 16, Luke teaches all of the limitations of 15. Luke also teaches determining whether the voice input device is blocked based on the sound pressure level acquired (Luke Paragraph 60 - Decision Device 250 combines information from the mapped features to decide if a microphone is blocked.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US 20200027453 A1), Wang et al. (US 20080077408 A1), and NPL - E. Georganti, T. May, S. van de Par, A. Harma and J. Mourjopoulos, "Speaker Distance Detection Using a Single Microphone," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 19, no. 7, pp. 1949-1961, Sept. 2011, doi: 10.1109/TASL.2011.2104953.
Watanabe et al. (US 20200027453 A1) discloses an information processing apparatus includes one or more processors configured to detect a trigger from a voice signal.
Wang et al. (US 20080077408 A1) discloses a speech recognition and control system including a receiver for receiving an audio input and an event detector for analyzing the audio input and identifying at least one event of the audio input.
E. Georganti, T. May, S. van de Par, A. Harma and J. Mourjopoulos, "Speaker Distance Detection Using a Single Microphone," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 19, no. 7, pp. 1949-1961, Sept. 2011, doi: 10.1109/TASL.2011.2104953. discloses a method to detect the distance of a speaker from a single microphone in a room environment
Please, see additional references in form PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656